Citation Nr: 0825958	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-30 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a compensable disability rating for 
service-connected hemorrhoids.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  This case was remanded 
by the Board in September 2007; the required notice and 
development has been completed, and the case has been 
returned to the Board for further appellate consideration.

The veteran appeared and testified at a personal hearing in 
July 2006 before the undersigned Veterans Law Judge on the 
issues of service connection for a low back disability and an 
increased rating for hemorrhoids.  The veteran also appeared 
before a Decision Review Officer (DRO) at the Nashville RO in 
September 2006, and provided testimony in conjunction with 
the claim of entitlement to service connection for PTSD.

This issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

Finally, as noted in the Board's September 2007 remand, 
during the July 2006 hearing, the veteran indicated that he 
wished to file a service connection claim for a cervical 
spine disability with associated shoulder and rib damage.  
The veteran also noted that in April 2006, he filed service 
connection claims for a skin disability (fungus of the feet 
of the feet and legs), and diabetes mellitus, both secondary 
to Agent Orange exposure.  These matters are again referred 
to the RO for the appropriate development. 




FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran has a low back disability related to his military 
service.

2.  The competent evidence demonstrates that the veteran does 
not have large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  


CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).  

2.  The criteria for a compensable disability rating for 
hemorrhoids have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7336 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet App. at 43-44.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in April 2003, February 2004, and March 2006 
that fully addressed all notice elements.  The April 2003 and 
February 2004 letters informed the veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and of what evidence the veteran should 
provide, and informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  The 
March 2006 letter also provided the veteran with notice of 
the disability rating regulations and how effective dates are 
assigned, including the types of medical and lay evidence 
that could be relevant to show entitlement to an increased 
disability rating.   The claims were readjudicated in 
February 2007 and January 2008.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service treatment records, 
VA treatment records, and private medical treatment records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in October and 
November 2007 as part of these claims.  38 C.F.R. § 
3.159(c)(4).  

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issue on appeal, and that VA has satisfied the duty to 
assist.  Significantly, the veteran has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The veteran contends, including during the July 2006 hearing, 
that he injured his lower back in service in 1974, after 
being forced to jump off of a helicopter.  He states that he 
hurt both his neck and his lower back at this time.  

The veteran's service treatment records reveal that he 
reported lower back pain in October 1972.  A November 1973 
treatment record indicates that he reported back trouble 
related to weight lifting and was diagnosed with a lumbar 
strain.  Treatment records from August 1974 confirmed that 
the veteran sought treatment for neck pain after climbing off 
of an aircraft.  He was diagnosed with cervical strain.  The 
veteran did not report any low back pain at this time.  His 
March 1975 separation examination did not note any 
abnormalities of the spine.

Post-service treatment records indicate that the veteran 
reported low back pain in April 1979.  He reported that he 
had been engaged in heavy lifting at work and he was 
diagnosed with lumbar strain.  In May 1989, the veteran 
reported feeling a "snap" in his lower back while picking 
up boxes; an x-ray of his lumbar spine was normal.  A January 
1991 treatment record reveals that he was in receipt of 
workman's compensation for his back injury, which had 
resulted in two protruding discs.  In March and August 1997, 
the veteran reported back pain related to separate injuries; 
in March, he stated that a door hit him in the back and in 
August he stated that he injured his back while in cardiac 
rehabilitation.  In a June 2002 medical history 
questionnaire, the veteran denied experiencing back pain.  He 
reported back problems in August 2003 and was diagnosed with 
back spasm.  A September 2003 treatment record notes chronic 
back pain.

The veteran underwent a VA examination of his back in 
November 2007.  He reported that he began experiencing low 
back pain after a fall in service in 1974.  The examiner 
noted mild tenderness to palpation and the veteran 
demonstrated forward flexion to 30 degrees.  The examiner, 
who reviewed the veteran's claims folder, diagnosed him with 
pars defect with spondylolisthesis with bilateral foraminal 
stenosis and concluded that the veteran's low back disability 
was less likely than not - based on the veteran's history and 
prior notes and reports - related to the 1974 in-service 
injury.  

Although the veteran reported low back pain on two occasions 
while in service and was diagnosed with a lumbar strain, 
apparently related this pain to weight lifting, it is also 
apparent that this lumbar strain was acute and transitory and 
resolved without residual disability.  Among other things, 
his spine was noted to be within normal limits on his 
separation examination report, as noted above.  

With respect to the veteran's several reports of back pain 
post-service (beginning in 1979), at no time did he or a 
medical professional relate this back pain to his August 1974 
in-service injury.  In fact, the veteran routinely reported 
injuring himself while performing work activities, such as 
lifting boxes.  Additionally, the veteran was in receipt of 
workman's compensation in the 1990s for a work-related lower 
back injury.  

There is no probative medical opinion of record that provides 
a link between the veteran's current low back disability and 
his active service.  The VA examiner, in November 2007, noted 
the veteran's statements regarding his in-service injury, 
reviewed his service treatment records, and concluded that it 
is less likely than not that his current low back disability 
is linked to that injury.  There is no medical evidence to 
contradict this opinion.

This, for these reasons, the Board finds that a preponderance 
of the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for a low back disability 
is not warranted.


Compensable Rating for Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that claims for increased 
ratings require consideration of entitlement to such ratings 
during the entire relevant time period involved, i.e. from 
the date the veteran files a claim which ultimately results 
in an appealed RO decision, and contemplate staged ratings 
where warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114. 

A November 2006 VA treatment record indicates a normal rectal 
examination and did not note the presence of internal or 
external hemorrhoids.

The veteran underwent a VA examination of his service-
connected hemorrhoids in October 2007.  He reported perianal 
itching following his in-service hemorrhoidectomy in 1974.  
He denied bleeding, and the examiner noted that there had 
been no recurrence of the thrombosed hemorrhoids that were 
present in service.  The veteran did state that he felt 
bulging hemorrhoids a few years ago.  Upon examination, no 
internal hemorrhoids were felt and no external hemorrhoids 
were noted.  

The evidence of record indicates that the veteran does not 
have large or thrombotic hemorrhoids that are irreducible, 
with excessive redundant tissue, as is required for a 
compensable rating under Diagnostic Code 7336.  Indeed, upon 
examination, the veteran was not shown to have any 
hemorrhoids at all.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that a compensable disability rating for the 
veteran's service-connected hemorrhoids is not warranted.


ORDER

Service connection for a low back disability is denied.

A compensable disability rating for service-connected 
hemorrhoids is denied.


REMAND

The veteran's claim of entitlement to service connection for 
PTSD was remanded by the Board in September 2007 in order for 
the RO to issue a statement of the case.  A statement of the 
case was issued in April 2008.  Thereafter, the veteran 
submitted additional evidence which was received at the Board 
in May 2008. The evidence includes lay statements from the 
veteran's current wife and two ex-wives regarding his 
behavior.  However, the veteran did not submit a waiver of 
initial consideration of this evidence by the RO. In light of 
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, 69 Fed. 
Reg. 25177 (2004), the Board finds that the RO should 
consider the additional evidence prior to the Board's 
appellate review of these issues.

Additionally, the veteran has not supplied any information 
that would allow for verification of his alleged stressors.  
An April 2004 mental status evaluation from the Nashville Vet 
Center indicates that the veteran identified several in-
service stressors, including exposure to death in the sick 
bay of his ship, nearly getting injured by a helicopter, and 
seeing a "buddy" killed on the flight deck.  As the claim 
is already being remanded for procedural reasons, and as it 
has been a considerable period of time since the veteran was 
asked to provide any information, the RO should request that 
the veteran provide more specific information about these 
alleged stressors, including approximate dates, locations, 
and persons who can substantiate his involvement.  If 
sufficient information is provided, then the RO should 
attempt to verify the veteran's claimed stressors by 
appropriate means.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
specific information regarding his alleged 
stressors.  If the sufficient information 
is provided, attempt to verify such 
stressors by appropriate means, including 
obtaining unit histories and submitting 
information to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
if necessary.

2.  Then, the RO should readjudicate the 
claim of service connection for PTSD, 
specifically including initial 
consideration of the additional evidence 
received by the Board (the lay statements 
by the veteran's current and ex-wives).  
If the determination remains unfavorable 
to the veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide the veteran a reasonable period of 
time in which to respond before this case 
is returned to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


